DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-9, 11-15, 17-18.

Response to Amendment and Arguments
Applicant amended independent claims 1, 7, 13 to further specify:
“providing the weather data, the energy pricing information, and the stream of building data as inputs to an optimizer having one or more machine learning classifiers that determines a s an output”.
Applicant's arguments filed on 05/16/2022, with regard to the newly amended limitation,  have been fully considered but they are not persuasive. 
Applicant’s representative argues that Kansal does not disclose or suggest the amended feature of “providing the weather data, the energy pricing information, and the stream of building data as inputs to an optimizer having one or more machine learning classifiers that determines a s an output”.  Rather Kansal describes an energy manager that “can leverage multiple sources of information (e.g., external energy data, internal energy data, etc.)," which "can also include weather data (e.g., a weather data service, a website, a web feed, etc.) that provides weather forecasts," where a computation engine included in the energy manager can "utilize the external energy data and/or the internal energy data to control energy sink.".
Examiner respectfully disagrees.  As shows in fig. 1, 2, 6, and Paragraph 0024, 0034-0035-0045, 0058-0063, and specifically 0070-0073, Kansal teaches 
providing the weather data, the energy pricing information, and the stream of building data as inputs to an optimizer [energy manager 600 (102+602)] having one or more machine learning classifiers that determines as an output.  
[0024] As discussed, the energy manager 102 can leverage external energy data and/or internal energy data in order to efficiently control the energy sink 104. It is to be appreciated that the external energy data can be, but is not limited to being, energy pricing data (e.g., cost per unit, inferred rates, real time quotes, etc.), weather data, peak load warnings, grid instability data, discounts for energy reduction (e.g., reduction of costs if energy is not used at a particular time, etc.), social networking services, calendar data (e.g., appointments, meetings, birthdays, events, location of events, locations of appointments, location of meetings, etc.), email information (e.g., inferred meetings, inferred or identified events, etc.), global positioning service (GPS) device, group information, forum information (e.g., postings, web forum memberships, etc.), purchases (e.g., online purchases, offline purchases, etc.), monetary information (e.g., income, expenses, profit, investment portfolio information, etc.), medical information (e.g., medical status, diagnostics, medical history, current condition, etc.), sensors (e.g., automobile information, temperature control information within a location, motion sensors, light sensing, heat sensing, temperature sensors, etc.), user state information external to the location, etc. Moreover, the internal energy data can be, but is not limited to being, energy sink data (e.g., make, model, year, type, efficiency rating, consumption rate, etc.), network resources within the home, motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of activity, etc.), heat sensors, security data, lighting use, thermostat data, a portion of user state information internal to a location related to the energy sink, user's explicit information (e.g., preferences, priorities, etc.), etc.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0034] The energy manager 102 can divide time into slots. For example, each slot can be m minutes in length (use m=30 in illustrations). The algorithm proceeds in the following steps discussed below.

[0035] Step 1, Training: In this step, the algorithm can learn the heating and cooling properties of the heating and cooling equipment as well as the heat loss or gain characteristics of the location. These properties can be modeled as follows: suppose the heater (which is the energy sink controlled in this instance of the algorithm) can supply Q1 units of heat per slot when turned on at power setting P1, Q2 units at setting P2, . . . , Qn units at setting Pn. Similarly, suppose the cooling equipment can pump out R1 units of heat at power setting S1, . . . , and Rm units at setting Sm. It is to be appreciated that heat loss or gain for a location can be proportional to the difference in indoor and outdoor temperatures. Suppose when the outdoor temperature, denoted T_out, is colder than the location temperature, denoted T_in, the location looses heat as follows:

[0044] In one example, the training phase can be executed once. In another example, the training phase can be implemented periodically in order to adjust for any potential changes, manipulations, building remodeling, etc. Furthermore, the training phase can be executed again when the location insulation is changed, windows are changed, new rooms are added, heating/cooling equipment is changed, or any other event occurs that may affect the parameters learned in the training phase.

[0045] Step 2. Initialize: Energy price information can be identified for the next k slots. For illustration, k=48, which can imply that price information is obtained for the next 24 hours assuming slot length, m=30 minutes. Suppose the energy price is D(i) for slot (i), measured in dollars (e.g., local currency units) per unit of energy. The energy price information may be provided by the utility, such as when day ahead market clearing is used to determine energy prices for an entire day in advance. In another example, the energy pricing can be provided in real time from the utility (e.g., company opts in to participate, etc.). Moreover, the pricing information can be provided by a forecasting service that uses historic prices, weather, or other data to predict these prices. The energy price information may also be predicted based on historic prices. The desired temperature settings can be obtained: the maximum and minimum temperatures, T_max(i) and T_min(i) in slot (i) respectively, acceptable for the next k slots. For illustration, suppose the desired temperature is set to be within 69 F and 70 F for all k slots. Also, the algorithm can obtain the T_out(i) expected over the next k slots from a weather forecasting service.

[0058] The energy manager 102 can utilize a second algorithm that can modify the above algorithm to use additional external information such as user presence/absence information to further improve the energy cost. Suppose user presence at a location in slot (i) is denoted by O(i) where O(i)=1 means user is at the location and O(i)=0 means no one is at the location. The algorithm proceeds as follows.

[0059] Step 1, can be a training technique similar to the training associated with the first algorithm (discussed above).

[0070] FIG. 6 illustrates a system 600 that employs intelligence to facilitate automatically collecting data for implementation of energy sink device control and advertisement display. The system 600 can include the energy manager 102, the energy sink 104, the interface 106, and the ad component 402, which can be substantially similar to respective managers, sinks, interfaces, and components described in previous figures. The system 600 further includes an intelligent component 602. The intelligent component 602 can be utilized by the energy manager 102 for cost efficient and automatic control of the energy sink 104 based upon evaluation of gathered data (e.g., internal energy data, external energy data, data, energy rates, user state information, etc.). For example, the intelligent component 602 can infer weather data, energy consumption rates, energy quotes, user habits, user comfort settings, user preferences, user state (e.g., presence, anticipated presence, absence, anticipated absence, etc.), advertisements, information to communicate based on internal and/or external energy data evaluation, peak load times, grid stability, interpretation of motion data, interpretation of light sensing information, control specifications, flow of income, expenses, projected profit, etc.

[0071] The intelligent component 602 can employ value of information (VOI) computation in order to identify internal energy data and/or external energy data for a particular entity. For instance, by utilizing VOI computation, the most ideal and/or appropriate internal energy data and/or external energy data can be determined and utilized in order to utilize user-specific priority data. Moreover, it is to be understood that the intelligent component 602 can provide for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data. Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events. Inference can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines . . . ) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter.

Therefore, examiner submitted that Kansal does disclose or suggest the amended feature of “providing the weather data, the energy pricing information, and the stream of building data as inputs to an optimizer having one or more machine learning classifiers that determines as an output”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Kansal and Ogawa were cited as the prior art reference in the last office action.  Their relevant teachings as set forth in the last office action are hereby incorporated by reference to the extent that is applicable to the newly amended claims. 
Claim(s) 1-2, 7-8, 11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal in view of Ogawa.
Regarding claim 1, Kansal in view of Ogawa teaches the method for energy management in buildings.  Specifically, Kansal in view of Ogawa teaches all claimed limitation include the newly amended steps of  “providing the weather data, the energy pricing information, and the stream of building data as inputs to an optimizer having one or more machine learning classifiers that determines a s an output”.  [see discussion above].
Regarding claim 2, Kansal teaches the plurality of devices includes one or more of: a lighting sensor, a solar radiation sensor, an occupancy sensor, a temperature sensor, an air quality sensor, a smoke detector, a ventilation system, a heating system, a cooling system, an access control system, a media device, a thermostat device, a window shade device, an electrochromic glass device, a lighting system, a home appliance, and a smart power outlet [see par. 0024].
Regarding claim 5, Kansal teaches deriving a second portion of building data from a first portion data in the stream of building data.
[0024] As discussed, the energy manager 102 can leverage external energy data and/or internal energy data in order to efficiently control the energy sink 104. It is to be appreciated that the external energy data can be, but is not limited to being, energy pricing data (e.g., cost per unit, inferred rates, real time quotes, etc.), weather data, peak load warnings, grid instability data, discounts for energy reduction (e.g., reduction of costs if energy is not used at a particular time, etc.), social networking services, calendar data (e.g., appointments, meetings, birthdays, events, location of events, locations of appointments, location of meetings, etc.), email information (e.g., inferred meetings, inferred or identified events, etc.), global positioning service (GPS) device, group information, forum information (e.g., postings, web forum memberships, etc.), purchases (e.g., online purchases, offline purchases, etc.), monetary information (e.g., income, expenses, profit, investment portfolio information, etc.), medical information (e.g., medical status, diagnostics, medical history, current condition, etc.), sensors (e.g., automobile information, temperature control information within a location, motion sensors, light sensing, heat sensing, temperature sensors, etc.), user state information external to the location, etc. Moreover, the internal energy data can be, but is not limited to being, energy sink data (e.g., make, model, year, type, efficiency rating, consumption rate, etc.), network resources within the home, motion sensors (e.g., to infer occupancy of various rooms within a location, frequency of activity, etc.), heat sensors, security data, lighting use, thermostat data, a portion of user state information internal to a location related to the energy sink, user's explicit information (e.g., preferences, priorities, etc.), etc.

[0031] The energy manager 102 can utilize an energy/cost optimization algorithm 302. The energy/cost optimization algorithm 302 can represent the algorithm used to optimize energy cost. This algorithm can accept input data such as energy information 304 (e.g., internal and external energy data), and user state information 306 (e.g., user inferred whereabouts). The algorithm can accept a third type of input such as a control specification 310. The control specification 310 can define a comfort level or setting desired by the user. The control specification 310 can include, but is not limited to including, the temperature, lighting, a music level, and/or any other settings that can be maintained in a room. It can also include multiple settings depending on whether the user is awake, asleep, exercising, etc. Furthermore, the control specification 310 can include multiple settings that depend upon which user is present or which set of users is present. The system 300 can further include a controlled device 308 (also referred to as an energy sink). The controlled device 308 can receive the outputs computed by the energy/cost optimization algorithm 302. It is to be appreciated that the controlled devices (e.g., energy sink, energy consuming appliance, etc.) can be controlled via additional components such as thermostats, light switches, or electronic relays.

Regarding to claims 7-8, 11.  they are directed to a system to implement the method of steps as set forth in claims 1-2, 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding to claims 13-14, 17.  they are directed to instructions to implement the method of steps as set forth in claims 1-2, 4-5.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claims 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal/Ogawa as applied to claim 1, or 7, or 13 above, and further in view of Gelonese US Pub. No. 2019/0361511.
Regarding claim 3, Kansal teaches determining a user-selected energy usage criterion and to dynamically control energy sink to achieve user’s desired comfort levels at a lower cost [par. 0024 – user’s explicit information (e.g., preferences, priorities, etc.); par. 0028 - user preferences (e.g., temperature settings, lighting levels, room preferences, schedule, personal tastes, etc.); par. 0033].  Kansal/Ogawa does not teach cause a user interface to be presented on a computing device that request a user initiate the modification of the operation of the device with the determined operating instruction.
Gelonese teaches another method for control of at least one electricity consuming appliance in a household premises, including a hub [105] in data communication with an appliance control module associated with the appliance [see fig. 1].  Specifically, Gelonese teaches cause a user interface to be presented on a computing device that request a user initiate the modification of the operation of the device with the determined operating instruction.
[0069] When a price signal is received by the Intelligent Power Manager (IPM) 110, the IPM 110 or the hub 105 calculates what demand response capabilities exist for the household within the parameters set by the price signal and the demand response parameters of the household. For each appliance, an attempt is made by the hub 105 or the IPM 110 to determine an optimal operating regime which allows participation in the demand response event in order to access the value offered by the price signal, while remaining within the predetermined household demand response parameters which provide for at least minimum acceptable function from the appliance. The combination of available responses for all appliances 103 is the household event response. 

[0093] Once a profile is established, the hub 105 may control the discretionary use appliances 103 under its control in order to maintain the profile. The hub 105 may further make changes to the usage profile in such a manner as to reduce overall power usage, or to shift power usage away from peak usage periods. This is done without input from the user. Each appliance and/or the hub 105 include means for a user to override the profile changes made by the hub 105. When a change is overridden, the hub 105 "learns" that the change was unacceptable to the user. Over time, the hub 105 develops an acceptable range for all controlled parameters of each appliance, having regard to such environmental factors such as ambient temperature, time and house occupancy, allowing the hub 105 to control appliances 103 for lower power use and/or off peak power use, without causing a nuisance to the user. This is the household management profile. 

[0094] The override means may be the usual controls of the appliance, or dedicated controls to cancel the changes made by the hub 105 to the appliance settings may be provided. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Kansal/Ogawa with the steps discussed above of Gelonese.  The motivation for doing so would has been to improve the flexibility/usability of the system by enabling the user the ability to override the automatic setting of an appliance.  Thus prevent causing a nuisance to the user.
Regarding claims 9, 15, see discussion in claim 3.

Claims 6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansal/Ogawa as applied to claim 1, or 7, or 13 above, and further in view of Flaberty et al. US Pub. No. 2015/0369507 (“Flaherty”).
Regarding claim 6, Kansal/Ogawa does not teach determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions.
Flaherty teaches another system for controlling at least one device associated with a building wherein the system including a building automation controller 18 configured to identify and/or detect one or more devices (e.g., local devices 56) local to a space of which the building automation controller 18 at least partially controls the comfort level conditioning. In some cases, the building automation controller 18 or other controller may be able to control one or more of the local devices 56.  A local device 56 may be, but is not limited to, controllable or uncontrollable non-HVAC components such as an appliance, an oven, a stove, a window, a window treatment, a refrigerator, a cooler, a freezer, an iron, a grill, a room fan, an air freshener, a portable dehumidifier, a portable humidifier, and/or other indoor devices or goods that may have an effect on comfort level conditioning of a space.  Specifically, Flaherty teaches determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions.
[0057] The user interface 46 or other user interface may be configured to indicate and/or display one or more suggestions or recommendations from a controller of the HVAC control system for manually setting positions of vent dampers 30 (e.g., a manually adjustable register vent dampers 30a) of one or more register vents 26 based, at least in part, on sensed data received from local sensors 34 or other sensors. The one or more suggestions may be obtained from one or more controllers of or in communication with the HVAC system of a building 2 (e.g., the controllers may include one or more of the remote system 36, the local controller 32, the building automation controller 18, and/or other controller). The controllers of the HVAC system of the building 2 may base the suggestions for manually setting positions of the vent dampers 30a at least partially on either or both of area conditioning parameters sensed by a sensor of the HVAC system and data related to conditioning parameters of one or more HVAC systems in a similar geographic region as a subject HVAC system. 

[0058] As referred to above, the HVAC system of building 2 may include a plurality of register vents 26, where all of the plurality of register vents 26 are electronically controlled, all of the plurality of register vents 26 are manually controlled, and/or a portion of the plurality of register vents 26 are electronically controlled and a portion of the register vents 26 are manually controlled. In instances where the plurality of register vents 26 include one or more manually controlled register vents 26, a controller of or in communication with the HVAC system may suggest to the user a setting for a manually operated register vent 26 (e.g., a position setting for a manually operated vent damper 30a) to improve uniformity of temperature between spaced sensor locations, between spaced register vent locations, register dampers locations and/or generally within a space, to allow at least a minimum air flow from the HVAC system to help protect the HVAC system from damage, to maintain at least a minimum number of register vent dampers 30 in an open state, and/or for one or more other purposes. In instances where the plurality of register vents 26 include one or more electronically controlled register vents 26, a controller of or in communication with the HVAC system may suggest a setting for an electronically operated register vent 26 (e.g., a position setting for an electronically controllable vent damper 30b). In instances where the plurality of register vents 26 include both manually controlled register vents and electronically controlled register vents 26, a controller of or in communication with the HVAC system may suggest a setting for a manually operable register vent 26 and may request authorization to automatically set the position of the electronically operable register vents 26. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Kansal/Ogawa with the steps of determining that the device associated with the building is not capable of being controlled via the transmitted operation instructions; and causing a user interface to be presented that suggests an adjustment in the operation of the device using the operation instructions of Flaherty.  The motivation for doing so would has been to improve the usability of the system by enabling the user the ability to adjust an uncontrollable device.  Thus would improve user comforts levels and/or reduce cost.
Regarding claims 12 and 18, see discussion in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2016.0274608 to Mohammed et al. teach systems and techniques are disclosed for flexible, secure energy management that enable control of individual devices in a customer site's energy infrastructure, which can allow optimization (e.g., by minimizing energy cost or usage) across the infrastructure.  Specifically, Mohammed et al. teach a System Management Unit 100 may receive input for a variety of predicted system parameters from a forecasting component 130. The SMU 100 may use these predicted system parameters as inputs to the energy model to optimize the energy model for an upcoming time period, such as the next hour. One type of predicted system parameter can be the predicted total system load (e.g., total electrical power required by the energy infrastructure) over the future time period. Another type is the predicted local energy generation capacity, which may be influenced by, for example, weather factors (e.g., wind speed, temperature, cloud cover) or time of day. Another type of system parameter is the predicted energy price for power purchased from the utility company over the upcoming time period, which may in some cases be predicted by the forecasting component 130 in addition to or instead of being accessible via a smart utility meter or a web service [Para. 0040].
US Pub. No. 2015/0248118 to Li et al. teach a DR strategy for regulatable loads may be based on the modeled next-day energy consumption and day-ahead energy pricing. For example, for the HVAC unit, the optimization module uses the HVAC energy consumption model developed by the learning module to estimate HVAC energy consumption in each time window for the next day (e.g., 24 hours) and creates a DR strategy for the HVAC unit based on the modeled consumption, the weather forecast, and the next day energy prices. The DR strategy for the HVAC unit includes a plurality of thermostat settings corresponding to each time window for the next day that are the most cost-effective settings for the next day. Because the model is updated daily, an optimal and substantially real-time DR strategy that is solved according to the learning-based adaptive model results in more efficient operation of a HVAC unit for different seasons, users, and weather conditions. The optimization module may also be configured for adjusting the DR strategy for the current day based on RTP data for the current day. Initially, the queues used by the learning module do not contain sufficient amounts of data for the learning module to use a learning based approach to model energy consumption. Until the queues are sufficiently full, the optimization module may use an optimization approach based on a simplified energy consumption model, such as shown in Equation 5, and DAP data or a heuristic approach (see FIG. 1) and RTP data to generate a DR strategy for one or more energy consuming units [Para. 0077].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115